Hallam, J.
Tbomas D. Sehall has filed as a candidate for the Republican nomination for Congress. Petitioner asks the court to direct the secretary of state not to place bis name on the ballot as a Republican because at the last election he filed and was nominated and elected as the candidate of .the Progressive party and in opposition to a Republican candidate.
The statute provides that a candidate for nomination on a party ballot shall, in his affidavit of filing, state that he affiliated with said party at the last general election, and either that he did not vote thereat or voted for a majority of the candidates of said party. Section 339. Mr. Sehall, in his filing affidavit, says he did affiliate with the Re publican party at the last election and voted for a majority of its candidates. There is no showing that he did not so vote. There is no showing that he did not affiliate with the Republican party at that election, except as it may arise from the fact that at the same election he was the candidate of the Progressive party. If the Progressive party had continued as a political party down to the time of the election in 1916, there would be force to the contention that he could not be a candidate of that party and affiliate with another. But it did not. A political party is defined by statute as one maintaining a party organization and presenting candidates for election in each county in the state and Avhich receives not less than five per cent of the total vote cast. G. S. 1913, § 336. Though there were party offices to be filled, from President down, the Progressive party had no candidate other than Mr. Sehall. As a political party, it had expired. Mr. Sehall was, to all intents and purposes, an independent candidate at that election. Gnless it can be said that it is an impossible feat for one who is an independent candidate for office to affiliate with any political party at the same election, we must, in the absence of any showing to the con*222trary, accept Mr. SchalPs sworn statement that he did affiliate with the Bepublican party at the last election. We think it is not impossible. We think a man may affiliate with a party, that is, unite with it and generally support its policies, though he opposes one of its candidates, even by his own independent candidacy.
Order to show cause discharged.